Shea, J.,
dissenting. I agree with the majority that there was sufficient evidence to support a finding that the respondent intended to kill the victim when he fired his gun at the victim’s head. I also agree that “[t]he absence of an express judicial finding that the respondent had the requisite intent to cause the death of the victim when he shot him was an unwarranted departure from the mandate of [General Statutes] § 46b-127 for ‘written findings . . .’ ” of probable cause.
I disagree, however, with the view of the majority that this court should plaster over this acknowledged disregard of the statute by assuming that the “trial court judge would not have found probable cause to believe that the respondent had committed murder without having impliedly found that the respondent had the requisite criminal intent to do so.” We ourselves embark upon “an unwarranted departure” from the mandate of the statute when we thus ratify the failure of the trial court to make an express finding upon this issue, which presented virtually the only factual dispute at the transfer hearing.
This is not a case in which the respondent has failed to utilize established procedures for clearing up a deficiency in the record before presenting his appeal. He sought a further articulation from the trial court pursuant to Practice Book § 4051, and when that request was denied, he sought relief for that purpose from the Appellate Court and from this court pursuant to Practice Book § 4054 with no greater success. The fact that this court has previously denied his request is no reason to continue to refuse to grant what the majority acknowledges is mandated by § 46b-127, an express finding on the issue of probable cause to believe that the respondent intended to kill the victim as an essential element of the crime of murder.
It is not too late to give the respondent what § 46b-127 entitles him to receive by way of “written *286findings” of probable cause. “If the supreme court deems it necessary to the proper disposition of the cause, it may remand the case for a further articulation of the basis of the trial court’s factual findings or decision.” Practice Book § 4061. Rather than treat as insignificant the trial court’s “unwarranted departure” from the mandate of § 46b-127 in failing to make any finding of probable cause with respect to an essential element of the crime, this court should remand the case pursuant to § 4061 for a further articulation by the trial court. Such a procedure could be completed expeditiously and would not cause undue delay in the disposition of the appeal.
Accordingly, I dissent.